DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
The disclosure of the prior-filed applications, Application No. 13/737,871 and Application No. 14/745,139, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior-filed applications do not provide adequate support to recite “a polycarbonate polyol…formed from a composition consisting of a 1:1 molar ratio of a propane diol and a butane diol” in claims 13, 27, and 40.
The prior-filed applications do not provide adequate support to broadly recite “lens material” in claims 13 and 25-26.
The prior-filed applications do not provide adequate support to recite “a curable cast mixture” in claim 25.
Therefore, claims 13, 15-19, 22-27, 29-32, 34, 37-40, 42-45, and 47 are not entitled to the earlier filing date and thus have a filing date of 02 August 2017. As such, this application is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15-27, 29-32, 34-40, 42-45, and 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 13, while there is support to recite a polycarbonate polyol formed from one specific type of propane diol (see instant specification, [0044], 1,1’-dihydroxy-3,3’-dimethyl diphenyl-2,2-propane), there is no support to broadly recite any polycarbonate polyol formed from any propane diol. Further, there is no support to recite a polycarbonate formed from a butane diol, nor a polycarbonate polyol formed from a composition consisting of a 1:1 molar ratio of a propane diol and a butane diol. The only disclosure in the specification of a polycarbonate polyol formed from a mixture of propane diol and butane diol is in [0063], [0067], [0069], [0071], and [0075], which discloses a specific polycarbonate polyol having a specific OH number and number 
With respect to claim 13, there is no support to broadly recite “lens material”. While [0008] of the instant specification discloses “Molten polycarbonate lens material…”, this paragraph is in the Background section of the invention and does not provide support to recite polycarbonate lens material for the instant invention itself.
With respect to claim 25, there is no support to broadly recite “lens material” or “a curable cast mixture”. While [0008] of the instant specification discloses “Molten polycarbonate lens material…”, this paragraph is in the Background section of the invention and does not provide support to recite a curable cast mixture lens material for the instant invention itself.
With respect to claim 26, there is no support to broadly recite “lens material”. While [0008] of the instant specification discloses “Molten polycarbonate lens material…”, this paragraph is in the Background section of the invention and does not provide support to recite polycarbonate lens material for the instant invention itself.
With respect to claim 27, while there is support to recite a polycarbonate polyol formed from one specific type of propane diol (see instant specification, [0044], 1,1’-dihydroxy-3,3’-dimethyl diphenyl-2,2-propane), there is no support to broadly recite any polycarbonate polyol formed from any propane diol. Further, there is no support to recite 
With respect to claim 40, while there is support to recite a polycarbonate polyol formed from one specific type of propane diol (see instant specification, [0044], 1,1’-dihydroxy-3,3’-dimethyl diphenyl-2,2-propane), there is no support to broadly recite any polycarbonate polyol formed from any propane diol. Further, there is no support to recite a polycarbonate formed from a butane diol, nor a polycarbonate polyol formed from a composition consisting of a 1:1 molar ratio of a propane diol and a butane diol.
Claims 15-19 and 22-24 are rejected due to their ultimate dependency on claim 13.
Claims 29-32, 34, and 37-39 are rejected due to their ultimate dependency on claim 27.
Claims 42-45 and 47 are rejected due to their ultimate dependency on claim 40.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18, 32, and 45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further 
With respect to claim 18, the claim recites “the polyether polyol comprises a polytetramethylene ether glycol”. However, claim 16, which claim 18 depends from, already establishes from the structure claimed that the polyether polyol is a polytetramethylene ether glycol. Thus, claim 18 fails to further limit claim 16.
With respect to claim 32, the claim recites “the polyether polyol comprises a polytetramethylene ether glycol”. However, claim 30, which claim 32 depends from, already establishes from the structure claimed that the polyether polyol is a polytetramethylene ether glycol. Thus, claim 32 fails to further limit claim 30.
With respect to claim 45, the claim recites “the polyether polyol comprises a polytetramethylene ether glycol”. However, claim 43, which claim 45 depends from, already establishes from the structure claimed that the polyether polyol is a polytetramethylene ether glycol. Thus, claim 45 fails to further limit claim 43.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-19, 22-27, 29-32, 34, 37-40, 42-45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2014/0272426 A1, “Vu”) and the evidence provided by Tamogami et al. (US 2015/0376480 A1, “Tamogami”).
With respect to claims 13, 24, 27, and 39-40,
Regarding the molar ratio of the crosslinking agent and the chain extender being in the range of 0.18 to 1.03, Vu does not disclose the molar ratio of the crosslinking agent and the chain extender. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 50% crosslinking agent - 50% chain extender each, resulting in a molar ratio of the crosslinking agent and the chain extender being 1.0, which falls within the claimed range in order to produce polyurethane adhesive layer with desired properties.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding the polycarbonate polyol being formed from a composition consisting of a 1:1 molar ratio of a propane diol and a butane diol, Vu discloses the use of G3450J by Asahi Kasei as a polycarbonate diol ([0084]), i.e. polycarbonate polyol. As evidenced by Tamogami, G3450J is a mixture of 1,3-propanediol and 1,4-butanediol, i.e. a mixture of a propane diol and a butane diol. While there is no explicit disclosure from Tamogami that G3450J is a 1:1 molar ratio of a propane diol and a butane diol, given that it is identical to that the polycarbonate diol formed of a mixture of a propane diol and butane diol of the present invention (see instant specification, [0063], 
With respect to claims 15, 29, and 42, Vu discloses the polycarbonate polyol has the structure shown below which is identical to that presently claimed, where “n” is an integer from 3 to 6 or a combination thereof, and “x” is an integer that makes the molecular weight of the polyol approximately equal to 500 to 2500 Daltons ([0027-0028]), i.e. the molecular weight is approximately 500 to 2500 g/mol, which encompasses the claimed molecular weight. Vu additionally discloses the use of Asahi Kasei’s G3450J, which has a number average molecular weight of about 800, as a polycarbonate diol ([0084]). While there is no explicit disclosure regarding the structure of G3450J, given that it is identical to that used by Applicant (see instant specification, [0063], [0067], [0069], [0071], and [0075]), then it would necessarily inherently have the same structure as presently claimed.

    PNG
    media_image1.png
    84
    261
    media_image1.png
    Greyscale

With respect to claims 16, 30, and 43, Vu discloses the polyether polyol has the structure shown below which is identical to that presently claimed, where “R1” and “R2” are hydrogen or an alkyl group, “M” is equal to (CH2)y, where “y” is an integer from 1 to 6, and “x” is an integer ([0029-0030]); “x” corresponds to the presently claimed “n” that is an integer. While there is no explicit disclosure regarding the value of “n”, based off the other structures disclosed by Vu, such as the polycarbonate polyol, “n” would be an integer. When R1 and R2 are hydrogen, M is (CH2)3, and n is 1, the structure of the 1 and R2 are hydrogen, M is CH2, and n is 2, then the structure of the polyether polyol is identical to that presently claimed.

    PNG
    media_image2.png
    23
    152
    media_image2.png
    Greyscale

With respect to claims 17, 31, and 44, Vu discloses the molecular weight of the polyether polyol is approximately 500 to 2500 ([0030]). While there is no explicit disclosure of the number average molecular weight being approximately 1000, given that Vu teaches an identical polyether polyol as that of the present invention (see instant specification, [0028-0030]), then the polyether polyol would inherently have a number average molecular weight of approximately 1000.
Alternatively, while there is no disclosure in Vu that the molecular weight is an average molecular weight, given that the molecular weight is for a polymeric material, it is clearly an average molecular weight. Further, there is no disclosure that the molecular weight is the number average molecular weight. However, if the molecular weight disclosed is the number average, it would overlap with that claimed. If the molecular weight is the weight average, given the relationship between weight average molecular weight (Mw) and number average molecular weight (Mn), i.e. Mw/Mn>1, it is clear that the molecular weight would still overlap that presently claimed.
With respect to claims 18, 32, and 45, Vu discloses the polyether polyol has the structure shown below, where R1 and R-2 are hydrogen or an alkyl group, “M” is equal to (CH2)y, where “y” is an integer from 1 to 6, and “x” is an integer ([0029-0030]). While there is no explicit disclosure regarding the value of “n”, based off the other structure disclosed by Vu, such as the polycarbonate polyol, “n” would be an integer. 1 and R2 are hydrogen and M is (CH2)3, the polyether polyol would have the structure HO—[(CH2CH2CH2CH2)nO]xH, which is a polytetramethylene ether glycol when n ≥ 2.

    PNG
    media_image2.png
    23
    152
    media_image2.png
    Greyscale

With respect to claims 19, 34, and 47, Vu discloses the diisocyanate includes cycloaliphatic, i.e. aliphatic, diisocyanates including 4,4’-dicyclohexylmethanediisocyanate ([0033]).
With respect to claims 22-23 and 37-38, Vu discloses resin sheet materials include polycarbonate and cellulose acetate butyrate ([0062]). Thus, the first resin sheet may comprise polycarbonate or cellulose acetate butyrate.
With respect to claim 25, Vu discloses the use of CR39 lenses with the polyurethane laminate ([0065]), which is considered to meet the lens material formed from a curable cast mixture.
With respect to claim 26, Vu discloses the use of polycarbonate lenses with the polyurethane laminate ([0079]), which is considered to meet the lens material comprising polycarbonate.

Response to Arguments
Regarding Applicant’s claim for priority to Application No. 13/737,871 (hereinafter “’871”) and Application No. 14/745,139 (hereinafter “’139”), Applicant argues ‘871 and ‘139 provide support for reciting “a polycarbonate polyol, wherein said polycarbonate polyol is formed from a composition consisting of a 1:1 molar ratio of a propane diol and a butane diol” in claims 13, 27, and 40. Applicant points to Synthesis 
In response to Applicant’s arguments regarding their potential priority claims, claims 13, 27, and 40 broadly recite “a polycarbonate polyol, wherein said polycarbonate polyol is formed from a composition consisting of 1:1 molar ratio of a propane diol and a butane diol”. While there may be support for the specific polycarbonate polyol being G3450J as recited in the Synthesis Examples, this would limit Applicant to claiming only the polycarbonate polyol that is G3450J specifically. As evidenced by US 2015/0376480 A1, G3450J is made from 1,3-propanediol and 1,4-butane diol ([0105], see also paragraph 21 of the Office action mailed 06 April 2021) having a molecular weight of 800 (see part d) of the email from the Asahi Kasei Chem. Corp.). However, the present claims broadly allow for any polycarbonate polyol made from any propane diol and any butane diol having any molecular weight. Further, it is unclear from the email from the Asahi Kasei Chem. Corp. executive if the ratio of raw material (see part c) of the email) is on a weight basis or a molar basis; this is important as the claims refer to a molar ratio of the propane diol and butane diol. The example and cited portion of US 8,686,107 B2 are additionally not persuasive. This is due to the fact that the claimed polycarbonate polyol is made from a propane diol and a butane diol, not a butane diol and a hexane diol, and the recitations do not appear to be directed towards the manufacture of G3450J specifically. Therefore, Applicant does not have support to broadly recite any polycarbonate polyol made from any propane diol, 
Applicant further argues they have support to recite the polyether polyol claimed in claims 16, 30, and 43, with the molecular weight claimed in claims 17, 31, and 44.
The examiner agrees that Applicant has support for these limitations. However, Applicant does not have support from the prior filed applications to recite the limitations in the independent claims, and thus the present claims have an effective filing date of 02 August 2017, and thus this application is being examined under the first inventor to file provisions of the AIA .
Applicant additionally argues they have support to recite “a curable cast mixture” as claimed in claim 25. The examiner respectfully disagrees.
The portion of the specification that Applicant points to for support appears to be directed towards the overall article being cast, but not a lens material being formed from a curable cast mixture. Additionally, the only recitation of “lens material” is one made from polycarbonate (see instant specification, [0008]), but this is in the Background section of the instant specification, and does not provide support to recite a lens material made from a curable cast mixture for the instant invention itself. Thus Applicant does not
Applicant additionally argues they have support to recite “lens material” in claim 13.
As support to recite “lens material”, Applicant points to Col. 1, lines 40-41 and Col. 2, lines 1-3 of US 9,081,130 B1 (the patent publication of US 13/737,871) and Col. 1, lines 47-48 and Col. 2, lines 8-10 of US 9,726,785 B2 (the patent publication of US 14/745,139). However, for both these applications, these portions of the specification are in the Background section and not to the actual invention itself. Thus, Applicant does not have support to recite “lens material” in claims 13 and 25-26.
Due to the amendment to the specification, the objections to the specification are withdrawn.
Due to the amendment to claims 13, 27, and 40, the claim objections to claims 13, 27, and 40 are withdrawn.
Due to the cancellation of claims 20-21, 35-36, and 48-49, the 35 U.S.C. 112(a) and 35 U.S.C. 103 rejections of claims 20-21, 35-36, and 48-49 are withdrawn.
Due to the amendment to claim 16, the 35 U.S.C. 112(a) rejections of claims 16-17 are withdrawn. However, the claims remain rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 13.
Regarding the 35 U.S.C. 112(a) rejections of claims 13, 27, and 40, Applicant argues there is support to recite “a polycarbonate polyol formed from a composition 
The only section of the specification that discusses a polycarbonate polyol formed from a propane diol and a butane diol is in [0063], [0067], [0069], [0071], and [0075], which discloses a specific polycarbonate polyol having a specific OH number and number average molecular weight of about 800 being Asahi Kasei’s G3450J. As evidenced by US 2015/0376480 A1, Duranol G3450J from Asahi Kasei is a mixture of 1,3-propanediol and 1,4-butanediol ([0105]). US 2015/0376480 A1 makes no mention of a molar ratio of the 1,3-propanediol and 1,4-butanediol. However, the present claims allow for any polycarbonate polyol having any molecular weight and being made from any propane diol and any butane diol, which Applicant does not have support to recite. As such, there is no support to broadly recite any polycarbonate polyol formed from a 1:1 molar mixture of any type of propane diol and any type of butane diol, and thus the 35 U.S.C. 112(a) rejections of claims 13, 27, and 40 are maintained.
Regarding the 35 U.S.C. 112(a) rejection of claim 25, Applicant argues there is support in the specification to recite “the lens material is formed from a curable cast mixture”. The examiner respectfully disagrees.
As set forth above, while there is support to recite polycarbonate lens material (see instant specification, [0008], “Molten polycarbonate lens material…”), there is no support to recite “the lens material is formed from a curable cast mixture”. The section of the specification Applicant points to for support appears to be drawn to the overall article being cast, but not specifically a lens material made from a curable cast mixture. Claim 25 remains rejected under 35 U.S.C. 112(a).
Due to the amendment to claim 34, the 35 U.S.C. 112(b) rejection of claim 34 is withdrawn. 
Regarding the 35 U.S.C. 103 rejections, Applicant argues Vu does not qualify as prior art because Applicant believes the prior-filed applications provide support for the material presently claimed. The examiner respectfully disagrees.
As set forth above, Applicant does not have support in the prior-filed applications for the presently claimed independent claims, which causes the effective filing date of the present application to be 02 August 2017, and thus Vu is eligible as prior art. The 35 U.S.C. 103 rejections set forth above are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787